Name: Council Regulation (EEC) No 1551/82 of 8 June 1982 suspending the application of ceilings established by Regulation (EEC) No 3804/81 for imports of certain products originating in Malta
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 82 Official Journal of the European Communities No L 172/7 COUNCIL REGULATION (EEC) No 1551/82 of 8 June 1982 suspending the application of ceilings established by Regulation (EEC) No 3804/81 for imports of certain products originating in Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, desirable to follow the development of these imports by means of statistical surveillance, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 2 of Annex I to the Agreement establishing an association between the European Economic Community and Malta, the Community has, by Regulation (EEC) No 3804/81 ('), established the ceilings applicable in 1982 to imports of certain products originating in Malta ; whereas that Article provides that if, for two successive years, imports of a product subject to a ceiling are less than 90 % of the amount fixed, the Community shall suspend the application of this ceiling ; Whereas the Communities' statistical summaries for 1980 and 1981 show that imports of certain products which are subject to ceilings did not, during those years , reach 90 % of the ceilings indicated ; whereas therefore , the Community should suspend application of the ceilings valid for imports of the products in question from 1 January 1982 ; whereas , however, it is The application of the ceilings established by Article 1 of Regulation (EEC) No 3804/81 shall be suspended from 1 January 1982 for imports of other woven fabrics of cotton , falling within heading No 55.09 of the Common Customs Tariff, and of outer garments and other articles, knitted or crocheted, not elastic or rubberized, falling within heading No 60.05 of the Common Customs Tariff, listed respectively under Serial Nos I M 2 and I M 4 in the Annex to the said Regulation . These imports shall remain under Community surveillance . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 8 June 1982. For the Council The President M. EYSKENS (  ) OJ No L 382, 31 . 12 . 1981 , p . 13 .